Reason for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2021 has been entered.

Allowable Subject Matter
Claims 1-19 are allowed.
	The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims, the closest prior art of record is US 2010/0314458 to Votaw, US 2012/0297805 to Kamada, US 2010/0064714 to Tashiro, and US to Chen 2012/0090337.
Votaw teaches a control system comprising: a thermostat providing a first signal in response to detecting a first demand for changing an indoor temperature by a first amount and a second signal in response to detecting a second demand for changing 
at the second capacity and the second speed; (par. 71, Fig. 10a), operating at the second capacity and the first speed; (par. 78). Kamada teaches making a target speed of the electric compressor (10) increase if the outside air temperature becomes higher than a predetermined temperature, (par. 12). Tashiro teaches, a system for cooling a data center, which decreases energy usage by reducing a fan speed, (par. 93).
The art of record does not teach, in an obvious combination with the other limitations of the claims, the specific sequencing of the signals and capacities of, in response to the two stage thermostat asserting the first signal, initially at the first capacity and the first speed and subsequently at the second capacity and the first speed; thereafter in response to the two stage thermostat asserting the second signal, at the second capacity and the second speed; and thereafter in response to the two 
Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763